Citation Nr: 1127298	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder (other than as due to service-connected fibromyalgia).

2.  Entitlement to service connection for a right knee disorder (other than as due to service-connected fibromyalgia).

3.  Entitlement to service connection for a low back disorder (other than as due to service-connected fibromyalgia).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to October 1987, and from September 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 2005 and October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims.

The Veteran provided testimony at a hearing before personnel at the RO in November 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2008 and March 2010.  In July 2008, the Board found that new and material evidence had been received to reopen the previously denied claims of service connection for disabilities of the left knee, right knee, and low back, and remanded the issues for further development.  Thereafter, by a March 2010 decision, the Board denied the current appellate claims.

The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2011 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In July 2008, the Board, in pertinent part, noted that the Veteran's service treatment records showed treatment for the knees (from June 1987 to November 1990) and back (November 1990 and May 1991).  The Board further found that additional development, to include VA examinations and etiology opinions, was necessary to full meet the duty to assist the Veteran, and remanded the case for such development.  Thereafter, the Veteran was accorded a VA joints examination in October 2008 pursuant to the Board's remand directives.  Following evaluation of the Veteran, the examiner diagnosed degenerative joint disease, bilateral knees, and mild degenerative disc disease, lumbar spine.  In addition, the examiner opined that such diagnosed disabilities were less likely as not caused by or as a result of the Veteran's military service.  Based on the foregoing, and other evidence of record, the Board denied the Veteran's claims in a March 2010 decision.

As noted in the Introduction, the Court vacated the Board's March 2010 decision regarding this appeal via a March 2011 Order.  The joint motion which was the basis for this Order contended that the Board failed to provide an adequate statement of reasons or bases for relying upon the October 2008 VA medical examination.  In pertinent part, the joint motion noted that the Veteran served on active duty from May to August 1987, and from September 1990 to August 1991, and that service treatment records in June and August 1987 showed treatment for bilateral knee and leg pains.  However, the October 2008 VA medical examination listed the Veteran's period of active service solely as "Army from 1990 to 1991" even though she had a period of active service in 1987.  Based upon the premise that the Veteran's period of active service was from 1990 to 1991, the examiner appeared to have disregarded the Veteran's complaints and treatment of bilateral knee pains in June 1987.  In short, the joint motion appears to contend that the October 2008 VA medical examination was inadequate as it did not take into account both of the Veteran's periods of active service.

The Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Court has also held that when the medical evidence of record is insufficient, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the Board concludes that a new VA medical examination is required in this case to address the etiology of the Veteran's bilateral knee and low back disabilities, and which is based upon review of both periods of active service.

Since a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's bilateral knee and low back disabilities should be obtained while this case is on remand.
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for her knee and low back disabilities since October 2008.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of her current knee and low back disabilities.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current knee or low back disability was incurred in or otherwise the result of her active service.  

A complete rationale for any opinion expressed must be provided, and must reflect consideration of both periods of active duty (May 1987 to October 1987, and from September 1990 to August 1991), and the treatment the Veteran received during these periods for knee and back problems.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2009, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


